 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                          UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12

13     KAREEM J. HOWELL,                                   Case No. 1:19-cv-01180-AWI-SKO
14                        Plaintiff,
                                                           ORDER TO SHOW CAUSE WHY CASE
15            v.                                           SHOULD NOT BE DISMISSED FOR
                                                           FAILURE TO PROSECUTE AND
16                                                         FAILURE TO OBEY COURT ORDERS
       KEVIN COOK, Kings County Deputy District
17                                                         THIRTY-DAY DEADLINE
       Attorney, STEVEN NGUYEN, Kings County
18     Deputy District Attorney, and KEITH                 (Doc. 3)
       FAGUNDES, Kings County District Attorney,
19
                      Defendants.
20     _____________________________________/

21          Plaintiff is a prisoner proceeding pro se and has requested leave to proceed in forma pauperis
22 pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) Under 28 U.S.C. § 1915(a)(2), Plaintiff, as a state

23
     prisoner, has the obligation to ensure that a copy of his prisoner’s trust fund account statement,
24
     showing all account activity for the 6 months immediately preceding the filing of the complaint, is
25
     submitted with his application to proceed in forma pauperis. Plaintiff has failed to submit a copy of
26
27 his prisoner’s trust fund account statement, as required by § 1915(a)(2), and has offered no

28 explanation for his failure to include the statement.
              On September 4, 2019, the Court directed Plaintiff to submit his prisoner’s trust fund account
 1

 2 statement within 21 days from the date of service of the order. (Doc. 3.) To date, Plaintiff has not

 3 submitted his prisoner’s trust fund account statement and has not offered any reason for his failure

 4 to do so.

 5
              In light of Plaintiff’s failure to submit his prisoner’s account statement as required by 28
 6
     U.S.C. § 1915, and his failure to obey the Court’s September 4, 2019 order, Plaintiff is ORDERED
 7
     to show cause, in writing, within thirty (30) days of the date of service of this Order, why a
 8
     recommendation should not issue for Plaintiff’s complaint to be dismissed for failure to
 9

10 prosecute and failure to comply with court orders. Alternatively, within thirty (30) days of the

11 date of service of this Order, Plaintiff may either (1) submit his prisoner’s trust fund account

12 statement showing all account activity for the 6 months immediately preceding the filing of the

13
     complaint, or (2) pay the $400 filing fee.
14
              Plaintiff is advised that if he fails to respond to this Order by the deadline set forth
15
     above, the Court will recommend to the assigned district judge that Plaintiff’s complaint be
16

17 dismissed for failure to prosecute and failure to comply with court orders.

18

19 IT IS SO ORDERED.

20
     Dated:     October 8, 2019                                    /s/   Sheila K. Oberto              .
21                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                        2
